Citation Nr: 0637455	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-10 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issues of service connection for hearing loss in the 
right ear and service connection for tinnitus are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have left ear hearing loss disability as 
contemplated by 38 C.F.R. § 3.385; any current hearing 
impairment is not attributable to service nor was such 
present within one year of separation from service.


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred or 
aggravated in active service; nor may sensorineural hearing 
loss be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records and pertinent post-
service medical records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service Connection for Left Ear Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Thus, while the veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran contends that he had left ear hearing loss 
disability during service.  He contends that he still has 
hearing loss disability which is etiologically related to 
service.  While the veteran is competent to report that he 
has difficulty hearing, the veteran, as a lay person, has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding causation are not competent.  
Espiritu.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

Examinations during service expressly prohibited duty 
assignments requiring frequent exposure to loud noise.  The 
veteran was seen in October and November 1967 for a punctured 
left eardrum.  In April 1968, he was referred to the Ear, 
Nose and Throat department.  At that time the veteran 
reported a history of intermittent otitis media in the left 
ear most of his life.  An audiogram was noted to be 
indicative of moderate conductive hearing loss in the left 
ear.  The diagnostic impression was chronic post-inflammatory 
changes of the left ear and mastoid with conductive hearing 
loss, and mild low frequency hearing loss of the right ear.  
The veteran was subsequently given a permanent H3 physical 
profile due to chronic post-inflammatory changes in the left 
ear with hearing loss.  See April 1968 DA Form 8-274.  See 
also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service); the "P" stands for 
"physical capacity or stamina;" the "U" indicates "upper 
extremities; " the "L" is indicative of the "lower 
extremities; " the "H" reflects the state of the "hearing and 
ear; " the "E" is indicative of the eyes; and the "S" stands 
for psychiatric condition.)  

The veteran's DD 214 indicates that the veteran's military 
occupational specialty (MOS) was that of a clerk typist 
although the veteran has reported that he served in combat as 
an assistant machine gunner.  He has indicated that his MOS 
was changed to that of a clerk typist after his ears were 
injured during a firefight in which his eardrum was 
perforated.  

On the veteran's separation examination, conducted in March 
1969, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
15
10
50
50
50

On separation examination, the veteran was noted to have 
deafness of the left ear.  The H3 physical profile was 
maintained.  

During the one year presumptive period after service, there 
are no records pertaining to hearing loss disability.  

Post-service, the veteran was afforded a VA examination in 
December 2003.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
20
30

The average decibel loss was 23 in the left ear.  The left 
ear also had a 100 percent speech recognition score as per 
the Maryland CNC Test.  

Current VA examination shows that the veteran does not have 
left ear hearing disability as contemplated by 38 C.F.R. 
§ 3.385.  Because the speech recognition score via the 
Maryland CNC test is above 94%, and because the veteran's 
puretone threshold neither meets or exceeds 40dB at any 
frequency nor has an average dB threshold of 26 dB or 
greater, the veteran does not meet the disability 
requirements promulgated in 38 C.F.R. § 3.385.  See 38 C.F.R. 
§ 3.385.  Therefore, although the veteran contends that he 
has current hearing loss disability which is related to 
inservice hearing loss of the left ear which was shown in 
separation examination, the clinical findings do not support 
his contention.  VA audiometry has conclusively established 
that while there is some diminution in hearing acuity, the 
veteran does not have a hearing loss disability in the left 
ear by VA standards.  The objective findings on audiological 
examination are more probative than the veteran's statements.  

The Court has specifically disallowed service connection 
where there is no present disability: "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability.... In the absence of proof of a present disability 
there can be no valid claim ["for service connection]."  
See Brammer.

The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Accordingly, service connection is 
denied.  


ORDER

Service connection for left ear hearing loss disability is 
denied.




REMAND

The Board finds that prior to the adjudication of the issues 
of service connection for hearing loss in the right ear and 
service connection for tinnitus, additional development is 
needed. 

On VA examination in December 2003, the veteran had right ear 
hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385 as well as tinnitus.  The examiner related these 
disabilities to service based on the veteran's own report of 
medical history.  A review of the claims file was not 
conducted.  

Accordingly, the Board finds that the veteran should be 
afforded another VA audiological examination by an examiner 
who has reviewed the claims file.  The examiner should 
perform audiological testing and opine whether current 
hearing loss disability and tinnitus are as likely as not 
related to service or if hearing loss disability was manifest 
within one year of when the veteran separated from service.   
The veteran's service personnel records should also be 
obtained since the veteran has alleged that he sustained 
trauma to the ear during combat as an assistant machine 
gunner.

The veteran should be issued a letter in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority, in 
particular Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The AMC should obtain the veteran's 
service personnel records.  Such records 
should be associated with the veteran's 
claims folder.

3.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of any right ear hearing 
loss and/or tinnitus.  The claims file must 
be made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was reviewed.  
Any indicated tests should be accomplished.  
The examiner should opine as to whether it is 
at least as likely as not that any right ear 
hearing loss and/or tinnitus diagnosed is 
related to in-service noise exposure or 
otherwise related to service.  In addition, 
the examiner should opine as to whether the 
veteran's right ear hearing loss disability 
was manifest within one year of the veteran's 
separation from service.  A complete 
rationale for any opinion expressed should be 
included in the examination report.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


